Citation Nr: 1750945	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  13-16 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for kidney stones and a separate compensable rating for urinary tract infections.

2. Entitlement to service connection for premenstrual syndrome.

3. Entitlement to service connection for chest pain.

4. Entitlement to service connection for hypertension.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Alhinnawi, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1985 to February 1989.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

A personal hearing was conducted between the Veteran and undersigned in November 2016.  A transcript is associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Subsequent to the April 2014 Supplemental Statement of the Case, new medical evidence was associated with the claims file.  At the November 2016 hearing and in January 2017 correspondence, the Veteran indicated that she wanted the AOJ to review the new evidence prior to the Board's adjudication of this appeal.  In accordance with the Veteran's request, the Board will remand for the AOJ to consider the evidence in the first instance.

Accordingly, the case is REMANDED for the following action:

Readjudicate the issues on appeal.  The AOJ should consider all evidence added to the record since April 2014.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the claim to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




